Case: 16-11382    Date Filed: 11/30/2017   Page: 1 of 2


                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-11382
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:15-cr-00363-JSM-AEP-4

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JORGE MARTIN MARTINEZ MENDOZA,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (November 30, 2017)

Before MARCUS, ROSENBAUM and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
              Case: 16-11382   Date Filed: 11/30/2017   Page: 2 of 2


997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily).




                                        2